                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:20-CV-00350-BR

 Henry Hallager,

                        Plaintiff,

        v.
                                                                       Order
 Higher Education Loan Authority of
 the State of Missouri and Transunion,
 LLC,

                        Defendants.


       This matter comes before the court on Defendant Higher Education Loan Authority of the

State of Missouri’s motion to vacate. D.E. 17. Defendant asks the court to vacate the notice

directing Plaintiff to proceed after its failure to answer. D.E. 14. Defendant alleges that Plaintiff

failed to make proper service upon it. Plaintiff has not responded to the motion but informed the

Clerk’s Office that he does not oppose it.

       The court grants the motion (D.E. 17) and vacates the notice at docket entry 14. Defendant

Higher Education Loan Authority of the State of Missouri shall file a response to the complaint on

or before February 26, 2021.

       February 9,
Dated: February 12,2021.
                    2021

                                              ______________________________________
                                              R OBERT T. NUMBERS, II
                                              Robert
                                              U NITEDT. Numbers,
                                                      STATES      II
                                                             MAGISTRATE    JUDGE
                                              United States Magistrate Judge




          Case 5:20-cv-00350-BR Document 18 Filed 02/12/21 Page 1 of 1
